Filed 5/10/22 P. v. Philbrook CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Nevada)
                                                            ----




    THE PEOPLE,                                                                                C088692

                    Plaintiff and Respondent,                                    (Super. Ct. No. F16000256C)

           v.

    NATHAN ROBERT PHILBROOK,

                    Defendant and Appellant.




         Defendant Nathan Philbrook appeals from the denial of his petition to recall his
manslaughter sentence pursuant to Penal Code section 1170.95 originally enacted in
Senate Bill No. 1437 (2017-2018 Reg. Sess.) (Senate Bill 1437).1 On appeal, he first
makes belated collateral attacks on the original judgment, contending his 23-year
sentence, the result of a plea bargain, was void in three respects: a prior strike was



1   Undesignated statutory references are to the Penal Code.

                                                             1
neither pled nor admitted; the sentence was not run consecutively with his existing
sentence, as required by the Three Strikes law; and a 12-month term, instead of a 16-
month term, was erroneously imposed on one count.
        Defendant also directly challenges the denial of his petition to recall his sentence.
In his opening brief, he raised various grounds, including that section 1170.95 must be
construed to apply to manslaughter convictions. But while this appeal was pending,
Senate Bill No. 775 (2021-2022 Reg. Sess.) (Senate Bill 775) was enacted, which among
other things, extends section 1170.95 to manslaughter convictions. We thereafter
allowed the parties to submit supplemental briefs, and the parties now agree that remand
is appropriate in light of Senate Bill 775. The parties, however, disagree as to whether an
earlier stipulation between the prosecution and the defense that defendant is eligible for
resentencing under 1170.95, previously rejected by the trial court, now obligates the trial
court to resentence defendant without a section 1170.95, subdivision (d)(3) hearing. We
conclude it does not.
        We will therefore reverse and remand for further proceedings consistent with this
opinion.
                   FACTUAL AND PROCEDURAL BACKGROUND
                                      The Plea Bargain
        Defendant and two codefendants2 were charged with murder (§ 187, subd. (a)),
with a special circumstances allegation that the murder was committed in the course of a
robbery. Defendant and the prosecution thereafter reached a plea agreement, and
defendant signed a plea form.3 The form provided that in exchange for pleading guilty to



2   The codefendants are not parties to this appeal.
3 In exchange for this sentence, defendant testified for the prosecution against a co-
defendant. However, the first trial ended prematurely when the trial court declared a
mistrial after ruling that the prosecution had violated its obligations under Brady v.

                                               2
voluntary manslaughter and attempted robbery, and providing truthful testimony at his
codefendant’s trial, the murder count would be dismissed, and defendant would receive a
stipulated 23-year term.
       The form specified a 22-year term for voluntary manslaughter, comprised of an
11-year upper term doubled for the strike prior. It also specified a one-year term for
attempted robbery (a six-month term,4 doubled for the strike). “[S]trike prior” was
written in the column for “prior convictions, enhancements, & special allegations.”5
(Capitalization omitted.)
       At sentencing, defense counsel told the trial court that defendant had signed a plea
form. The court then asked defendant if he recognized the plea form. Defendant said,
“yes” and confirmed he had had a chance to read it thoroughly; he answered “no” when
asked if he had any questions about its contents.




Maryland (1963) 373 U.S. 83, by failing to disclose witness statements and information
related to the plea agreements with testifying codefendants.
4 This was error. “[T]he appropriate triad for . . . attempted second degree robbery
offense is . . . 16 months, two years, or three years.” (People v. Moody (2002) 96
Cal.App.4th 987, 990; §§ 18, 213, subd. (2)(b)). One-third the midterm would be eight
months, not six months; doubled, the term would have been 16 months, not one year.
5 Charges for voluntary manslaughter (§ 192, subd. (a)) and attempted second degree
robbery (§§ 664/211) were handwritten into the amended information, but no prior strike
was alleged. However, an email from the district attorney to defense counsel, discussing
proposed terms, stated: “it appears from my review that your client has at least one
conviction out of Nevada State that meets the elements of California Penal Code section
245(a)(1), Assault with a Deadly Weapon, and would be a strike . . . .” The presentence
probation report reveals that defendant incurred convictions in 2015 in the state of
Nevada for: battery with a deadly weapon (Nev. Rev. Stat. § 200.481.1), for which he
was sentenced to 4-10 years; possession of a gun by a prohibited person, (Nev. Rev. Stat.
§ 200.481), for which he was sentenced to 2-5 years; and discharging a firearm at an
occupied structure (Nev. Rev. Stat. § 202.285.1), for which he was sentenced to 2-5
years.

                                             3
       After advising him of his rights, the court asked defendant, “Pursuant to the plea
form that you filled out as to the charge alleged in Count Two of the amended
information, which violated Penal Code section 192(a), manslaughter, what is your
plea?” “Guilty,” defendant responded. The court continued: “And as to the allegation in
Count Three of the amended information, violation of Penal Code section 664/211, that is
attempted second degree robbery, what is your plea?” Again, defendant answered, guilty.
After counsel concurred in the plea, the court stated, “The Court will accept the plea,
[and], find that the defendant understands the initial[ed] items in the plea form . . . .”
       In July 2018, defendant was sentenced to the stipulated 23-year aggregate term
concurrent to a sentence defendant was then serving in the state of Nevada. Defendant
did not appeal the judgment.
                               The Section 1170.95 Petition
       In January 2019, defendant petitioned under section 1170.95 to vacate his
voluntary manslaughter conviction.6 The petition attached the declaration of defense
counsel and a stipulation between the parties. In the stipulation, the prosecutor made
certain concessions and stated that defendant was eligible to have his voluntary
manslaughter conviction vacated.7



6  In December 2018, relying on section 1170, subdivision (d), defendant filed a motion
to recall his sentence, allow defendant to withdraw his plea and resentence him based on
then newly enacted section 1170.95, which would not go into effect until the following
month. The prosecution agreed with the defense to allow defendant to withdraw his plea
and enter a new plea to attempted robbery with a strike prior for a maximum sentence of
five years to be served at 85 percent. The trial court issued a written ruling, denying the
motion on the same grounds it would later deny defendant’s section 1170.95 petition.
Defendant does not appeal this ruling.
7  The declaration stated that defense counsel and the prosecutor agreed defendant was
eligible for relief. It further stated that the parties had “agreed” that defendant would be
allowed to withdraw his plea to voluntary manslaughter, but his plea to attempted robbery
and admission of a strike prior would stand and he would be sentenced to a maximum

                                               4
       Without issuing an order to show cause and holding a section 1170.95, subdivision
(d)(3) hearing, the trial court denied defendant’s request for section 1170.95 relief. In a
written ruling, the court explained that it had reviewed the trial testimony from the
codefendant’s trial, along with defendant’s testimony. The court then stated: “Accepting
[defendant’s] trial testimony solely for the purposes of this motion, the Court finds that
[defendant], admittedly, was the primary organizer and the leading participant in the
attempt to steal and rob marijuana plants. As the leader, he was armed and encouraged
and/or was aware that another accomplice was armed. He instigated the invasion into the
building that awoke the victim. [Defendant] aimed his firearm using a laser scope to
shine the scope light onto the victim. This action caused the victim to flee from him into
the path of the oncoming armed accomplice who shot and killed [the victim], during the
attempted commission of the robbery. Thus, the proposed stipulations that suggest
ultimate findings of fact are without merit and contrary to the Court’s analysis herein.”
(Italics added.)
       The court went on to state: “In this case, based upon [defendant’s] testimony and
other evidence presented at the trial, a jury might reasonably reject his version and find
that he ‘was the actual killer’ or that he ‘[aided] or assisted the actual killer’ or ‘that he


term of five years in state prison at 85 percent and that defendant would continue to
comply with his agreement to testify truthfully against the codefendant. The stipulation
reads in pertinent part: “1. Defendant Philbrook was not the actual killer. Defendant
Finley Fultz was the actual killer. [¶] 2. Defendant Philbrook did not intend that anyone
be killed. He did not aid, abet, advise, direct, request, or assist Mr. Fultz in the
commission of a murder. [¶] 3. According to the law Defendant Philbrook did not act
with reckless indifference to human life. [¶] 4. Defendant Philbrook was charged in an
information under a theory of felony murder as defined by then-existing law. [¶] 5.
Defendant Philbrook accepted a plea offer to a charge of voluntary manslaughter in lieu
of a trial. [¶] 6. Defendant Philbrook could not be convicted of first or second degree
murder because of changes to Penal Code §§ 188 and 189 made effective January 1,
2019. [¶] 7. Defendant Philbrook is eligible for relief under Penal Code § 1170.95,
effective January 1, 2019. He is eligible to have his plea of voluntary manslaughter
vacated.”

                                                5
was a major participant in the underlying felony (attempted robbery) that resulted in the
death of a person.’ [¶] The Court finds no factors to support a withdrawal of the plea,
nor to resentence this defendant. The addition of Penal Code section 1170.95 . . . does
not provide the benefit sought by this defendant pursuant to the statutory criteria
described in the statute.’ ”
                                       DISCUSSION
                               I. The Original Plea Bargain
       Defendant contends his plea bargain and the resulting judgment are illegal and
must be vacated. He advances three arguments in support: (1) a strike was neither
alleged in the pleadings nor admitted in open court; (2) his sentence, as a two-strikes
sentence, should have run consecutively with his existing Nevada sentence; and (3) the
12-month term for attempted robbery should have been 16 months. We conclude
defendant has waived the challenge that his sentence is unauthorized.
       “The rule that defendants may challenge an unauthorized sentence on appeal even
if they failed to object below is itself subject to an exception: Where the defendants have
pleaded guilty in return for a specified sentence, appellate courts will not find error even
though the trial court acted in excess of jurisdiction in reaching that figure, so long as the
trial court did not lack fundamental jurisdiction. The rationale behind this policy is that
defendants who have received the benefit of their bargain should not be allowed to trifle
with the courts by attempting to better the bargain through the appellate process.”
(People v. Hester (2000) 22 Cal.4th 290, 295.) A lack of fundamental jurisdiction is “a
complete absence of authority with respect to the subject of the dispute” and cannot be
conferred by consent or estoppel. (People v. Ellis (1987) 195 Cal.App.3d 334, 343.) But
for actions taken “ ‘in excess of jurisdiction, i.e. beyond statutory authority,’ ”
jurisdiction can be supplied by consent or estoppel. (Ibid.)
       Here, defendant agreed to the sentence imposed. The signed plea sheet stated he
would receive a 22-year term for voluntary manslaughter, as the 11-year upper term

                                               6
doubled for the “strike prior,” plus a one-year term for attempted robbery, as a one-year
term doubled for the strike. Defendant confirmed to the trial court that he had read and
understood the plea form. He raised no objections at sentencing and did not appeal from
the sentence imposed. While the prior strike allegation was inexplicably missing from
the amended information, the record reflects that it was no surprise to the defense and
was in fact contemplated by the parties. (See People v. Houston (2012) 54 Cal.4th 1186,
1225, 1228 [statutory requirement that “deliberate and premeditated” be charged in the
accusatory pleading for attempted murder forfeited where defendant had notice of the
sentence he faced and raised no objection in the trial court; “[a] timely objection to the
adequacy of the indictment would have provided an opportunity to craft an appropriate
remedy”].)
       In sum, because defendant agreed to the sentence imposed, raised no objections at
sentencing (nor did he appeal), and the trial court did not lack fundamental jurisdiction in
imposing it, defendant cannot now challenge his sentence as unauthorized. (People v.
Hester, supra, 22 Cal.4th at p. 295 [“ ‘When a defendant maintains that the trial court’s
sentence violates rules which would have required the imposition of a more lenient
sentence, yet the defendant avoided a potentially harsher sentence by entering into the
plea bargain, it may be implied that the defendant waived any rights under such rules by
choosing to accept the plea bargain’ ”].)
                                    II. Section 1170.95
       Defendant also challenges the denial of his section 1170.95 petition to resentence
him sans the voluntary manslaughter sentence. In his opening brief, he maintained that
because the trial court dismissed his petition without issuing an order to show cause, the
issue to be addressed was whether he can make a prima facie case for relief, or whether
the stipulation between the prosecution and defense should be honored. As to his
voluntary manslaughter conviction, he advanced three contentions: (1) section 1170.95’s
exclusion of those convicted of manslaughter violates equal protection; (2) the exclusion

                                              7
also violates the prohibition against cruel and/or unusual punishment and the right to due
process; and (3) the text of section 1170.95 must be construed to include plea agreements
for lesser-included manslaughter offenses.
       The contentions related to the nature of his conviction were rendered moot when
Senate Bill 775 was enacted. Section 1170.95 now unquestioningly applies to
manslaughter convictions, and the parties therefore agree remand is appropriate.
       The parties, however, disagree as to effect of the proposed stipulation between the
prosecution and the defense that the trial court refused to accept. As noted, the proposed
stipulation said defendant was eligible for resentencing under section 1170.95 and made
certain related concessions. (See fn. 7, ante.)
       Defendant takes the position that the stipulation obviates the need for a section
1170.95, subdivision (d)(3) hearing on his entitlement for resentencing, and therefore this
court should direct the trial court to grant relief and proceed directly to resentencing. The
People maintain that the trial court is not required to accept a stipulation under section
1170.95, subdivision (d)(2), and therefore on remand the trial court retains authority to
determine whether defendant is eligible for relief. Based on the arguments presented in
this appeal, we agree with the People.
       Defendant contends we should order the trial court to grant him relief based on the
language in section 1170.95, subdivision (d)(2). The first sentence, provides: “The
parties may waive a resentencing hearing and stipulate that the petitioner is eligible to
have the murder, attempted murder, or manslaughter conviction vacated and to be
resentenced.”8 The second sentence goes on to state: “If there was a prior finding by a
court or jury that the petitioner did not act with reckless indifference to human life or was



8 Senate Bill 775 amended the first sentence in subdivision (d)(2) of section 1170.95 to
add attempted murder and manslaughter. Other than that amendment, this provision is
the same as when the trial court originally ruled upon defendant’s petition.

                                              8
not a major participant in the felony, the court shall vacate the petitioner’s conviction and
resentence the petitioner.” (§ 1170.95, subd. (d)(2), italics added.)
       As the People point out, use of the word “shall” in the second sentence mandates
that the trial court vacate the conviction if the requisite prior findings have been made.
No words of mandate are contained in the first sentence. While the first sentence allows
the parties to stipulate to eligibility, it does not require the trial court to accept a
stipulation and grant relief. If that had been the legislative intent, we believe the
Legislature would have said so in express terms. For example, the Legislature could have
expressly stated that the trial court “shall” accept the stipulation of the parties and vacate
the petitioner’s conviction.
       Indeed, repeatedly using the word “shall,” the Legislature mandated judicial action
in other provisions within section 1170.959 “ ‘ “ ‘It is a well recognized principle of
statutory construction that when the Legislature has carefully employed a term in one
place and has excluded it in another, it should not be implied where excluded.’ ” ’ ”
(People v. Bland (2002) 28 Cal.4th 313, 337.) Also, “[w]hen the Legislature uses
materially different language in statutory provisions addressing the same subject or
related subjects, the normal inference is that the Legislature intended a difference in



9  In subdivision (b)(3) of section 1170.95, the Legislature provided that if the petitioner
requests, the court “shall appoint counsel to represent the petitioner.” (Italics added.) In
subdivision (c), it provided that, after a petition has been filed and the prosecution’s
response and the defendant’s reply have been filed, “the court shall hold a hearing to
determine whether the petitioner has made a prima facie case for relief.” (Italics added.)
If the defendant establishes a prima facie case, “the court shall issue an order to show
cause.” (Italics added.) If the court declines to make an order to show cause, “it shall
provide a statement fully setting forth its reasons for doing so.” (Italics added.)
Subdivision (d)(1) provides that if the court issues an order to show cause “the court shall
hold a hearing to determine whether to vacate” the conviction within a specified time
period. (Italics added.) If the prosecution fails to sustain its burden of proof, subdivision
(d)(3) mandates the following judicial action: the conviction “shall be vacated” and “the
petitioner shall be resentenced” on the remaining charges. (Italics added.)

                                                 9
meaning.” (People v. Trevino (2001) 26 Cal.4th 237, 242.) We, therefore, decline to
read “shall” or a mandate into the first sentence of subdivision (d)(2) of section 1170.95.
       In our view, our reading of section 1170.95 is consistent with long-standing law
affording trial courts the authority to reject stipulations of the parties. “ ‘While it is
entirely proper for the court to accept stipulations of counsel that appear to have been
made advisedly, . . . the court cannot surrender its duty to see that the judgment to be
entered is a just one, nor is the court to act as a mere puppet in the matter.’ ” (California
State Auto. Assn. Inter-Ins. Bureau v. Superior Court (1990) 50 Cal.3d 658, 664
[addressing a stipulated judgment pursuant to Code of Civil Procedure § 664.6].) A court
may, for example, reject a stipulation that is contrary to public policy.10 (Ibid.)
       Additionally, “a stipulation between the parties may not bind a court on questions
of law, and this includes legal conclusions to be drawn from admitted or stipulated facts.”




10  We note there is a public policy implicated here given that the original disposition of
this case was based on a plea bargain. The Legislature gave trial courts the authority to
reject negotiated plea agreements. (See People v. Stamps (2020) 9 Cal.5th 685, 706, 708
[“courts have broad discretion to withdraw their approval of negotiated pleas”].) “The
court’s authority to withdraw its approval of a plea agreement has been described as
‘near-plenary.’ ” (Id. at p. 708, citing People v. Mora-Duran (2020) 45 Cal.App.5th 589,
595; People v. Stringham (1988) 206 Cal.App.3d 184, 195.) “ ‘In exercising their
discretion to approve or reject proposed plea bargains, trial courts are charged with the
protection and promotion of the public’s interest in vigorous prosecution of the accused,
imposition of appropriate punishment, and protection of victims of crimes. [Citation.]
For that reason, a trial court’s approval of a proposed plea bargain must represent an
informed decision in furtherance of the interests of society . . . .’ ” (Stamps, at p. 706,
italics added.) This legislative provision of trial court discretion concerning plea
bargaining — recognizing the role of the court in protecting the public’s interest — is an
important public policy and reinforces our conclusion that the trial court here has the
discretion to reject the stipulation. Indeed, if the reduced sentence (sans the term of
imprisonment for voluntary manslaughter) had been presented to the trial court as the
originally negotiated sentence, the court may have rejected it, finding that it was not in
furtherance of the interests of society. (See People v. Scarano (2021) 74 Cal.App.5th
993, 1009.)

                                               10
(Leonard v. City of Los Angeles (1973) 31 Cal.App.3d 473, 476 (Leonard).) With the
exception of the stipulation that defendant was not the actual killer, the rest of the
paragraphs in the stipulation amount to legal conclusions: Defendant “did not intend that
anyone be killed”; “did not aid, abet, advise, direct, request, or assist the actual killer in
the commission of a murder”; “According to the law, [defendant] did not act with
reckless indifference to human life,”; and “could not be convicted of first or second
degree murder because of changes to Penal Code §§ 188 and 189 made effective January
1, 2019.” (Italics added.) (See fn. 7, ante.) Moreover, the parties did not even set forth
stipulated facts supporting these legal conclusions. A trial court is not normally required
to accept such stipulations. (Leonard, at p. 476.) The trial court recognized as much,
stating at an earlier hearing in response to a statement concerning the stipulation made by
counsel for a codefendant: “You also can’t stipulate as to conclusions of law. But I
understand the intent of their stipulation and what they are trying to express which is just
an agreement between those two as to what they think the facts are or what they think the
law is meant to be. The Court will consider it in light of the actual law and the facts.”
Ultimately, as noted, the court here found that “the proposed stipulations that suggest
ultimate findings of fact are without merit and contrary to the Court’s analysis herein.”
(Italics added.)
       The Legislature must have been aware of these settled principles concerning
stipulations when it enacted section1170.95, subdivision (d)(2) in Senate Bill 1437 and
later amended it in Senate Bill 775. As we have recently noted, “ ‘ “the Legislature is
deemed to be aware of existing laws and judicial decisions in effect at the time legislation
is enacted and to have enacted and amended statutes ‘ “in the light of such decisions as
have a direct bearing upon them.” ’ ” ’ ” (People v. Hola (2022) 77 Cal.App.5th 362,
370, quoting People v. Castillolopez (2016) 63 Cal.4th 322, 331, italics added; People v.
Licas (2007) 41 Cal.4th 362, 367; People v. Overstreet (1986) 42 Cal.3d 891, 897.)



                                               11
       Here, nothing in the text or history of Senate Bills 1437 or 775 indicates a
legislative intent to mandate that trial courts accept stipulations proposed under section
1170.95, subdivision (d)(2), thereby requiring trial courts to ignore established facts that
are inconsistent with the stipulation.11 Instead, we read the plain language of the statute
— omitting the word “shall” or other language indicating a mandatory grant of relief
based on a stipulation — as consistent with the long-standing authority of trial courts to
exercise discretion to reject stipulations, especially those that are stipulations to legal
conclusions.
       Defendant, however, maintains, in his supplemental reply brief, that our high court
in People v. Lewis (2021) 11 Cal.5th 952, 964 (Lewis), construed the first sentence of
subdivision (d)(2) to mandate relief without a hearing, when the parties stipulate to
eligibility. We think this reading stretches the Lewis court’s reasoning beyond its
intended scope.
       One of the issues the Lewis court was called upon to decide was “when does the
right to appointed counsel arise?” (Lewis, supra, 11 Cal.5th at p. 957.) The court held
section 1170.95’s statutory language and legislative intent established that petitioners are
entitled to the appointment of counsel upon the filling of a facially sufficient petition.




11  The following facts identified by the trial court tended to prove that defendant was a
major participant: defendant “admittedly, was the primary organizer and the leading
participant in the attempt to steal and rob marijuana plants,” “[a]s the leader, he was
armed and encouraged and/or was aware that another accomplice was armed,” and “[h]e
instigated the invasion into the building that awoke the victim.” Also, contrary to the
factually unsubstantiated legal conclusion that “according to the law [defendant] did not
act with reckless indifference to human life,” (italics added) the facts tending to establish
major participation tended to prove defendant also acted with reckless disregard for life
in combination with the following: Defendant “aimed his firearm using a laser scope to
shine the scope light onto the victim,” “caus[ing] the victim to flee from him into the path
of the oncoming armed accomplice who shot and killed [the victim], during the attempted
commission of the robbery.”

                                              12
(Ibid.) The provision at issue in Lewis was subdivision (c) of section 1170.95, which
provided in pertinent part: “ ‘The court shall review the petition and determine if the
petitioner has made a prima facie showing that the petitioner falls within the provisions
of this section. If the petitioner has requested counsel, the court shall appoint counsel. . . .
If the petitioner makes a prima facie showing that he or she is entitled to relief, the court
shall issue an order to show cause.’ ” (Id. at p. 961.) The Attorney General contended —
and the Court of Appeal had held — that the two references to “ ‘a prima facie
showing’ ” required two distinct, sequential inquiries: one “ ‘that petitioner “falls within
the provisions” of the statute,’ ” and a second “ ‘ “that he or she is entitled to relief.” ’ ”
(Ibid.) According to the Attorney General, the first sentence related to the question of
whether the defendant was eligible for relief, while the second referred to the question of
whether the petitioner was entitled to relief. (Id. at p. 963.)
       Looking to the use of the word “eligible” in subdivision (d)(2), the Lewis court
determined there was no difference between eligibility and entitlement. (Lewis, supra, 11
Cal.5th at p. 963.) The court explained: “[S]ubdivision (d)(2) provides in part that ‘[t]he
parties may waive a resentencing hearing and stipulate that the petitioner is eligible to
have his or her murder conviction vacated and for resentencing.’ [Citation.] If
entitlement is something more than eligibility, ‘why would a stipulation that the
petitioner is merely eligible for relief obviate the need for a hearing on entitlement?’
[Citation.] ‘[S]ection 1170.95’s interchangeable references to eligibility and entitlement
repudiate the notion that the concepts have different meanings.’ [Citation.] It thus
follows that there is no syntactic basis for interpreting subdivision (c)’s first sentence to
delay petitioner’s right to counsel.” (Id. at p. 964, italics added.)
       Based on the court’s rhetorical question “ ‘why would a stipulation that the
petitioner is merely eligible for relief obviate the need for a hearing on entitlement?,’ ”
defendant here maintains that the Lewis court held that the first sentence in subdivision
(d)(2) “requires a grant of relief without a hearing just as much as the second.”

                                               13
According to defendant’s read of Lewis, a stipulation “ ‘obviate[s] the need for a hearing
on entitlement.’ ” (Bold text and underlining omitted.)
        But nothing in the rhetorical question the Lewis court posed suggests that section
1170.95 undermines the trial court’s long-standing authority to reject a stipulation of the
parties. That issue was not on our high court’s radar in Lewis. Nor was the issue
addressed in any other case defendant has cited. “ ‘It is axiomatic that cases are not
authority for propositions not considered.’ ” (People v. Jennings (2010) 50 Cal.4th 616,
684.)
        Defendant asks what purpose does the first sentence of section 1170.95,
subdivision (d)(2) serve if relief is not mandatory? He essentially argues that the first
sentence has no purpose otherwise. He maintains the parties could stipulate and waive a
hearing without the Legislature stating they could do so. However, it is possible that the
first sentence is intended to tell prosecutors that they have the authority to stipulate to
eligibility and waive a hearing. If the Legislature had not expressly approved of this
authority, prosecutor offices might have felt that after a conviction has long since been
final and victims’ families had obtained closure, they did not have the authority to, in
effect, overturn the conviction. The Legislature could also have seen the first sentence in
subdivision (d)(2) as encouraging the parties to arrive at agreements to avoid hearings in
appropriate cases, thereby reducing the impact of the new legislation on court resources.
But in any event, nothing indicates the trial court is required to accept the agreement of
the parties.
        We make one last observation regarding the stipulation here. The parties
stipulated that defendant was “eligible” for resentencing. It is not at all clear to us that
the prosecution understood “eligible” to mean the same thing as “entitled to” as our high
court in Lewis later clarified. Particularly since there was no express waiver of the




                                              14
section 1170.95, subdivision (d)(3) hearing included in the stipulation,12 it could be read
as stipulating that a prima facie case had been made based on the stipulation and
defendant was entitled to the hearing. Hence, it is not at all clear that defendant is
entitled to the relief he seeks from this court even if the stipulation’s legal conclusions
must be read as binding.
       As the Attorney General concedes here, the trial court applied the wrong standards
in denying defendant’s section 1170.95 petition. We will therefore remand for further
proceedings under section 1170.95. Upon remand, the trial court may accept the parties’
stipulation and proceed to resentencing along the lines of the agreement set forth in
defense counsel’s declaration. Or it may reject the stipulation and order a hearing under
section 1170.95 subdivision (d)(3) to determine whether defendant is entitled to relief.




                                          *****




12 As noted, the first sentence of section1170.95, subdivision (d)(2) that “the parties may
waive a resentencing hearing and stipulate that the petitioner is eligible” to have his
conviction vacated. (Italics added.) Here, the stipulation did not include an express
waiver.

                                              15
                                    DISPOSITION
       The judgment is reversed. The matter is remanded for further proceedings
consistent with this opinion.



                                                   /s/
                                                MURRAY, J.



We concur:



    /s/
RENNER, Acting P. J.



    /s/
KRAUSE, J.




 Retired Associate Justice of the Court of Appeal, Third Appellate District, assigned by
the Chief Justice pursuant to article VI, section 6 of the California Constitution.

                                           16